Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 Sato teaches a vehicle power-supply system comprising: a main power-supply device (1) mounted in a vehicle (abstract) and configured to supply power to a first load unit (81 or 82) and a second load unit (83 or 84); and a backup power-supply device (2) mounted in the vehicle and configured to supply power to the second load unit while supplying no power (when switches 51 and 52 are open see for example Fig. 4) to the first load unit when the main power-supply device is in an abnormal state (paragraph 0051). Sato further teaches a first switching mechanism (52) and a second switching mechanism (53) configured to pass or interrupt a current. Sato however does not detail the first switching mechanism includes: a first bidirectional switch unit that includes a first semiconductor switch and a second semiconductor switch and is connected so that the first semiconductor switch and the second semiconductor switch are so positioned as to make a forward direction of a parasitic diode of the first semiconductor switch and a forward direction of a parasitic diode of the second semiconductor switch opposite to each 3819P009820001 PYZA-20094-US: Final other; a second bidirectional switch unit that includes a third semiconductor switch and a fourth semiconductor switch and is connected so that the third semiconductor switch and the fourth semiconductor switch are so positioned as to make a forward direction of a parasitic diode of the third semiconductor switch and a forward direction of a parasitic diode of the fourth semiconductor switch opposite to each other; and a unidirectional switch unit including a fifth semiconductor switch, the first bidirectional switch unit is provided between the first DC/DC converter and the first connecting point on the first connecting wire and passes or interrupts a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Izawa et al. (US 20210066956) teaches a vehicle power and switching arrangement similar to the claimed connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836